IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT KNOXVILLE                 FILED
                          SEPTEMBER 1998 SESSION
                                                           November 3, 1998

                                                           Cecil Crowson, Jr.
                                                           Appellate C ourt Clerk
STATE OF TENNESSEE,           )
                              )
             Appellee,        )    No. 03C01-9712-CR-00554
                              )
                              )    Knox County
v.                            )
                              )    Honorable Richard R. Baumgartner, Judge
                              )
CARLTON SMITH,                )    (Possession with intent to sell cocaine)
                              )
             Appellant.       )



For the Appellant:                 For the Appellee:

Darryl Humphrey                    John Knox Walkup
P.O. Box 6655                      Attorney General of Tennessee
Knoxville, TN 37914                       and
                                   Ellen H. Pollack
                                   Assistant Attorney General of Tennessee
                                   425 Fifth Avenue North
                                   Nashville, TN 37243-0493

                                   Randall E. Nichols
                                   District Attorney General
                                           and
                                   Paula Gentry
                                   Assistant District Attorney General
                                   City County Building
                                   Knoxville, TN 37902




OPINION FILED:____________________


AFFIRMED

Joseph M. Tipton
Judge
                                            OPINION



                The defendant, Carlton Smith, appeals as of right from his conviction

following a jury trial in the Knox County Criminal Court for possession with intent to sell

less than one-half gram of cocaine, a Class C felony.1 As a Range II, multiple offender,

the defendant was sentenced to eight years in the custody of the Department of

Correction, and he was fined ten thousand dollars. On appeal, the defendant contends

that the evidence is insufficient to support his conviction. He argues that the state did

not prove beyond a reasonable doubt all of the essential elements of the crime. We

affirm the trial court’s judgment of conviction.



                Our standard of review when the sufficiency of the evidence is questioned

on appeal is "whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt." Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct.

2781, 2789 (1979). This means that we do not reweigh the evidence, but presume that

the jury has resolved all conflicts in the testimony and drawn all reasonable inferences

from the evidence in favor of the state. See State v. Sheffield, 676 S.W.2d 542, 547

(Tenn. 1984); State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).



                In the light most favorable to the state, the evidence shows that at

approximately 10:30 or 11:00 p.m. while on duty, Officer David Rausch of the Knoxville

Police Department saw the defendant at College Homes, a housing project at which

drugs were commonly sold. The defendant did not live at College Homes. The

defendant was leaning into the driver’s side of a truck with his hands inside the truck.

The driver of the truck also was not a resident of College Homes. Either the defendant



                1
                  The defendant was also convicted of resisting arrest, a Class B misdemeanor, but he
raises no issues on appeal relative to this conviction.

                                                   2
or the driver saw Officer Rausch, and the defendant pushed his hands away from the

truck and said, “Go.” The driver fled away in the truck.



             The evidence shows that Officer Rausch recognized the defendant as he

approached him, and the defendant started to walk across the street toward College

Homes. When Officer Rausch ordered the defendant to come to him, the defendant

started to run away. The defendant did not stop running even though Officer Rausch

yelled for him to stop. The defendant struggled with Officer Rausch when he was

stopped and arrested for resisting arrest. Officer Rausch then conducted a cursory

search for weapons, but he did not search inside the several layers of clothing the

defendant was wearing. Officer Rausch placed the defendant in the backseat of his

cruiser and drove to a location to complete some paperwork. During this time, the

defendant fidgeted, moved around in the backseat, and complained that the handcuffs

were too tight. The defendant denied having any drugs on him, and he told Officer

Rausch that he had fled because he was afraid of the police.



              When Officer Rausch arrived at the jail and took the defendant out of the

cruiser, he found in the backseat a plastic bag containing fifteen smaller plastic bags of

white powder. One of the smaller bags contained less than one-half gram of cocaine,

and the remaining bags contained a counterfeit controlled substance. Officer Rausch

testified that each of the smaller bags was called a “quail” and was often sold at twenty

dollars each. Before arresting the defendant, Officer Rausch had conducted a safety

check of his cruiser and found nothing in the backseat.




                                            3
            The evidence is sufficient to convict. The judgment of conviction is

affirmed.



                                              ________________________________
                                              Joseph M. Tipton, Judge



CONCUR:



_________________________
John H. Peay, Judge



_________________________
David G. Hayes, Judge




                                          4